Citation Nr: 0725233	
Decision Date: 08/14/07    Archive Date: 08/20/07	

DOCKET NO.  98-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for insomnia. 

4.  Entitlement to service connection for a throat disorder. 

5.  Entitlement to service connection for a right foot 
disorder. 

6.  Entitlement to initial (compensable) disability 
evaluation for a left foot disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the Air Force from 
September 1989 to November 1992 and with the Army from 
October 1994 to December 1996.

The issues on appeal were originally before the Board in 
April 2000 when they were remanded in order to afford the 
veteran a hearing before a Veterans Law Judge.  A video 
conference hearing was held in August 2001.  The case was 
remanded in pertinent part for further development.  The 
requested development included the conduct of VA examinations 
of the veteran in December 2006.  

The appeal is again REMANDED to the RO by way of Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the record reveals that in April 2007 the veteran 
was informed that he was scheduled for a hearing before a 
Veterans Law Judge on Wednesday, July 11, 2007, in 
Washington, D.C.  Received several days before the hearing 
was a communication from the veteran in which he asked that 
the hearing be rescheduled or postponed because of financial 
considerations.  He stated that "I will be patiently awaiting 
a new hearing date."  

There is no indication in the record that such a hearing has 
been scheduled for him.  A hearing should therefore be 
scheduled in accordance with his wishes.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2006).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be scheduled for a 
hearing by either a video conference or 
travel board with a Veterans Law Judge at 
the RO.  A copy of the notice of the 
scheduling of the hearing to him should 
be placed in the record, keeping in mind 
the 30-day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2006).  

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000, as well as the 
requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claims on the basis of all the evidence 
of record.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

